Clerk of the Court of Criminal Appeals
P.O. Box 12308, Capitol Station,
Austin, Texas 78711
                                                 October 14, 2015,


       RE:    PDR No.   PD-0349-15



       Dear Clerk of the'.Court,

       Enclosed is a motion seeking for a ruling on a previously
filed motoin for extention of time to file a motion for rehearing
on my PDR.

       I believe that this Honorable Court has misunderstood the
Appellant's motion seeking for a copy of his PDR and postcard
showing a refusal or denial of his PDR, as seeking for his Appel
late records.

       I AM NOT SEEKING FOR MY APPELLATE RECORDS.       I HAVE MY RE
PORTER'S AND CLERK'S RECORDS.        ALL I NEED IS THE PDR ITSELF AND
THE POSTCARD SHOWING A DENIAL ON THE PDR BECAUSE I HAVE NOT RE-~
CEIVED THEM FROM SCOTT PAWGAN.

       I would like to respectfully ask you for a copy of this
PDR in the above numbered case, and for the postcard showing a ]
denial of my PDR. If not, please contact my previous attorney
Scott Pawgan (122 W. Davis St. ste. 116, conroe, tx. 77301) at
(936) 242-6975 and tell him to send this document to me, thank you

       Thank you for all your help and time for it is greatly
appreciated.

                                     Respectfully,



                                     Edward Flores
                                     #01848741-Coffield
                                     2661 FM 2054
                                     Tenn.Colony, Tx. 75884
                                     Pro   se.



                                                       RECEIVED »
Cc:   file.
                                                    COURT OF CM«*UMmS
                                                         OCT 19*
                             NO.   PD-0349-15

EDWARD FLORES,                        §
     Appellant,                       §
                                      §     IN THE COURT OF CRIMINAL
Vs.                                   §
                                      §     APPEALS AT AUSTIN, TEXAS
THE STATE OF TEXAS,                   §
     Appellee.                        §

      APPELLANT'S REQUEST FOR THIS HONORABLE COURT TO RULE UPON

HIS MOTION FOR AN EXTENTION OF TIME TO FILE A MOTION FOR REHEARING

      COMES NOW, Edward Flores, Tdcj #1848741, Appellant in the
above styled and numbered cuase and files his request for this
Honorable Court to rule upon his motion for an extention of time

to file a motion for rehearing, and shows this HonorablerCourt
GOOD CAUSE to GRANT this motion as follows:

      1* The Appellant presents this motion to this Honorable ?rv

Court because he believes that this Honorable Court has made a

mistake within the.'.presented motions previously filed, and Appel
lant comes in good faith to request for a ruling on a pending
motion.

      2' On or about September 26, 2015, the Appellant filed three
motions within this Honorable Court: (1) Motion to file a single
copy; (2) Appellant's request for his petition, postcard dening
relief, and any other document necessary; and (3) Appellant's
motion for an extention of time to file a motion for rehearing.
      3« On Monday 12, 2015 (Coffield's mailroom'received the post
cards on October 9, 2015) the Appellant .received two postcards
from this Honorable Court.

      4* The first postcard states: "On this day, this Court has
                                   page 1
granted the Appellant's pro se motion to suspend rule 9.3(b)
T.R.A.P." And the other postcard States: "On this day the Appel
lant's pro motion for: the Corut of Criminal Appeals to provide a
free copy of the appellate record is denied."
     5- Truly, the Appellant is not seeking for his Appellate
record, the Appellant has his Reporter's and Clerk's record.

The documents that the Appellant is seeking for was his PDR and
the Postcard that refused of denied his PDR, for he has never
deceived them from his attorney.

     6* Therefore, the Appellant has one more motion that was

never ruled upon by this Honorable Court: his motion for an

extention of time to file his motion for rehearing on his PDR.
                          PRAYER FOR RELIEF

     The Appellant prays that this Honorable Court will GRANT

the Appellant's previously file motion for an extention of time
and give a reasonable amount of time for the Appellant to pro
perly prepare and file his Petitiorirf oE:;Discf et. rfeview.   In

addition to this, and to the extent of obtaining Appellant's
PDR and postcard denial on his PDR, the Appellant prays that
this Honorable. Court will ORDER Scott Pawgan, Attorney at law,
122 W. Davis St. Ste. 116; Conroe, Tx. 77301, to send the reques
ted to the Appellant promptly.


                                  Edward Flores
                                  #01848741-Coffield
                                  2661 FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro    se.

                                page 2
                          INMATE DECLARATION

        I, Edward Flores, #01848741, being incarcerated in the
TDCJ-CID Coffield unit in Anderson County, Texas, declares that
the foregoing is true and correct under the penalty of perjury.
Executed this day of October 14, 2015.



                                   Edward Flores/'
                                   #01848741-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.


                           PROOF OF MAILING

        I, Edward Flores, #01848741, have placed this motion seeking
for a ruling on his previously filed motion for an extention of
time to file his motion for rehearing ,f-into the internal mailing
system of the Coffield unit in Anderson county on October/14,
2015.    This is true and correct under the penalty of.perjury.
Executed this day of October 14, 2015.

                                  Edward Flores
                                  #01848741-Coffield
                                  2661 FM 2054
                                  Tenn.colony, Tx. 75884
                                  Pro    se.




                             page 3 of 3